Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2014

The Court of Appeals hereby passes the following order:

A15A0304. NOKIA CRANE v. THE GEORGIA DEPARTMENT OF HUMAN
    SERVICES EX REL., YASMINE CRANE et al.

      The Georgia Department of Human Services brought an action against Nokia
Crane, seeking an upward modification of child support and to collect past-due child
support. The superior court entered an order against Crane, and Crane filed this direct
appeal from that order. We, however, lack jurisdiction.
      This case involves the collection of child support, and therefore it is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Collins v. Davis,
318 Ga. App. 265, 266 (1) (733 SE2d 798) (2012); Booker v. Ga. Dept. of Human
Resources, 317 Ga. App. 426 (731 SE2d 110) (2012). Appeals in such matters must
be taken by application for discretionary appeal. See Booker, supra. Crane’s failure
to follow the appropriate appellate procedure deprives us of jurisdiction to consider
his appeal, which is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                                                             10/20/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.